United States District Court for the Western District of Kentucky                              Page 1 of 1




                                      Case Assignment
                                  Standard Civil Assignment
                                Case number 4:20CV-49-JHM

                                Assigned : Senior Judge Joseph H. McKinley Jr.
                                Judge Code : 4414


                                                                       Assigned on 3/27/2020 10:17:42 AM
                                                                                     Transaction ID: 31888

                                        Request New Judge     Return




https://casemgt.kywd.circ6.dcn/CaseAssign.asp?Action=CVCA                                       3/27/2020
